El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
La presente es una causa por acometimiento y agresión con circunstancias agravantes, seguida ante la Corte de Distrito de Gnayama, contra los acusados Juan Vázquez, José Aguedo Vázquez y Hermenegildo Vázquez. 1STada se *545lia elidió en cuanto á la forma ele los procedimientos segui-dos en esta causa. Los acusados fueron sentenciados cada uno á sufrir dos años de prisión y al pago de las costas.
La primera cuestión promovida en esta apelación, es que el veredicto es contrario á la prueba. Cuando la causa fue traída primeramente á esta corte no se trató de inos-tra á la corte en qué consistía la prueba, ni aún las notas taquigráficas de la prueba practicada ante el tribunal inferior. Después de celebrada la vista en este tribunal, se archivó en la oficina del secretario una copia certificada de las notas taquigráficas sin la menor autoridad ni justifi-cación legal. No podemos aprobar este método con que se liá tratado de ampliar el récord, y aún cuando las notas taquigráficas hubieran sido propiamente unidas al récord, esta corte ha resuelto recientemente,' en varios casos, que tales notas taquigráficas no pueden considerarse en ape-lación, y los casos que especialmente apoyan esta teoría son los de El Pueblo de Puerto Rico contra Juan de Mata EVujier y Jmn del Carmen Groló y El Pueblo de Puerto Rico contra Eusebio Torres Candelaria.
Uno de los apelantes sostiene que fue declarado culpable anteriormente del delito de “motín”, y que tal convic-ción impediría su convicción del cargo que le fue imputa-do en esta causa. Primeramente se trató de promover la cuestión por medio de una moción, la que exigía el sobre-seimiento de la acusación contra los tres acusados, porque dos de ellos habían sido declarados culpables anteriormen-te, siendo uno absuelto del delito de motín.
Es evidente que la providencia de la corte desestimando la moción íué debidamente hecha, porque á no ser que el hecho de que los presos habían sido declarados culpables primeramente ó absueltos aparezca de la simple lectura de la acusación, tal punto debe tratarse por alegación ó por pruebas presentadas en el juicio. .
El principio en cuestión es semejante á aquél resuelto *546por esta corte en el caso de Sucesores de Luis Rosch v. Demetrio Guasp.
.El abogado de los apelantes declara en su alegato que Hermenegildo Vázquez declaró que había sido anterior-mente, hallado culpable del delito de “motín”.
Estamos de acuerdo con el fiscal con respecto á que los dos delitos no- son necesariamente independientes uno del otro. Ciertamente que un hombre podría tomar parte en un motín y durante el tiempo que se encuentra en él xmede cometer un delito de acometimiento y agresión sin hallai-se-el último comprendido en el primero. Véase El Pueblo contra Bentley, 77 Cal. p. 8, y El Pueblo contra Majors, 65 Cal. p. 145, citados por el fiscal.
Según se ha indicado, sin embargo, ninguna de estas cuestiones pueden ser tomadas en consideración propia-mente por esta corte, porque no se ha traído prueba ante nosotros.
No habiéndose alegado ningún otro error, el fallo dicta-do por la Corte de Distrito, debe confirmarse.

Confirmada.

Jueces coiicuri'entes: Sres. Presidente Quinones y Asociados, Hernández, Eigueras y MacLeary.